                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:17-CR-00254-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
GARY OGDEN JOHNSON,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motions for Compassionate

Release. See Doc. Nos. 37, 39. Having reviewed these motions, the Court finds that a response

from the Government is needed to fully consider their merits. Therefore, the Court enters the

following Order.


                                          ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motions for Compassionate Release within seven days of the entry of this Order.

                                           Signed: July 2, 2020




      Case 3:17-cr-00254-MOC-DSC Document 42 Filed 07/02/20 Page 1 of 1
